Citation Nr: 0010865	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for a disease of the gums 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1979, and from December 1979 to June 1981.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  In April 
1999, the Board remanded the claim for further development.  
The development has been completed, and the claim is returned 
for appellate review.


FINDINGS OF FACT

1.  The veteran has slight generalized marginal gingivitis 
unrelated to Dilantin therapy.

2.  The veteran has had loss of teeth secondary to long-term 
dental neglect, unrelated to Dilantin therapy.

3.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 is not plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for a disease of the gums is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1996) and (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In March 1982, the veteran was involved in a motor vehicle 
accident in which he hit his head.  He was treated in a 
private medical facility and then transferred to a VA medical 
center.  Subsequent to the transfer, he experienced a 
seizure, which was attributed to the accident head injury.  
He was then diagnosed with a seizure disorder and prescribed 
Dilantin(r) for the treatment thereof.

The veteran has claimed that as a result of his treatment 
with Dilantin(r), he has developed gum disease (gingival 
disease).  He maintains that this condition is a complication 
of his Dilantin(r) treatment, that it was not a foreseeable 
consequence thereof, and he should receive VA benefits 
pursuant to 38 U.S.C. § 1151.  

In conjunction with his claim, in September 1999, the veteran 
underwent a dental examination in order to determine whether 
he was suffering from Dilantin(r) hyperplasia.  Upon completion 
of the exam, the dentist reported that the veteran was 
suffering from slight generalized gingivitis.  There was no 
evidence of Dilantin(r) hyperplasia.  The examiner further 
wrote that the veteran had a deteriorating dental condition 
secondary to long term dental neglect.  Moreover, per the 
examiner, there was no sign of a "gum disorder" as a result 
of Dilantin(r) hyperplasia or Dilantin(r) therapy/treatment.  
Finally, the doctor reported that the veteran's loss of teeth 
was the result of periodontitis, not Dilantin(r) hyperplasia or 
Dilantin(r) therapy.


II.  Analysis

The veteran has filed a claim for benefits pursuant to 38 
U.S.C.A. § 1151.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991).  In order to establish a "well 
grounded" claim for service connection for a particular 
disability, the veteran needs to provide evidence relevant to 
the requirements for service connection and of sufficient 
weight to make the claim plausible or meritorious on its own 
and capable of substantiation.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-611 (1992); and, Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  38 
U.S.C.A. § 1151 (West 1991).

Although the statute was amended effective October 1, 1997, 
the veteran's claim must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed when the veteran filed 
his claim.  See VAOPGCPREC 40-97.

The determinative issue is whether an additional disability 
resulted from the veteran's treatment of a seizure disorder 
through the prescription of Dilantin(r) by VA physicians 
beginning in the early 1980s.  The issue presented involves 
questions of medical fact requiring medical knowledge or 
training for its resolution.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); also Layno v. Brown, 6 Vet. App. 465, 470; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the medical evidence does show that the veteran 
has a dental condition; i.e., slight generalized marginal 
gingivitis and tooth loss secondary to periodontitis 
resulting from long-term dental neglect.  There is no medical 
evidence that the veteran suffers from a dental disease, 
disability, or condition caused by the taking of Dilantin(r) 
for a seizure disorder.  In fact, the medical evidence is 
squarely against such a conclusion.  The veteran's dental 
problems have been caused by inadequate care of the teeth, 
not by a drug prescribed to him by a VA physician.

Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would attribute 
additional disability to his taking of a prescription 
medication do not constitute a well-grounded claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).

The competent medical evidence shows that the veteran does 
not have a dental disability that can be attributed to his 
use of medication prescribed by VA.  The dental evidence is 
negative, despite the veteran's claim, that he suffers from 
such a side effect.  As there is no current medical evidence 
of additional disability attributable to his treatment, the 
veteran's claim is not well grounded, and it must be denied.  
Caluza v. Brown, 7 Vet. App. 498 (1995).



ORDER

Because the veteran's claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a disease of the gums is 
not well grounded, the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 


- 6 -




- 1 -


